Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Junqi Hang, Reg. No. 54,615, on 02/22/2021, following an interview with Junqi on 02/19/2021.

The following claims have been amended:

Claim 1. (Currently Amended) 	A network call method, applied to a first terminal including at least a memory and a processor, comprising:
displaying a scenario interface for a social application group that a first user has joined, the social application group including a first list of user identifiers;
displaying, in a first page of the scenario interface, a multi-person call button; 
in response to triggering of the multi-person call button, switching the first page of the scenario interface to a second page of the scenario interface;
displaying, in the second page of the scenario interface, the first list of user identifiers when an instruction for initiating a specified call is received in the scenario 
determining, according to a selection operation in the first list of user identifiers, identifiers of second users to be invited;
concurrently displaying, in the second page of the scenario interface, the first list of user identifiers including the identifiers of the second users as selected and an identifier of another user not selected, and a start button, wherein the start button upon being triggered is to directly initiate a network call among the first user and the second users, without needing to have another social application group including only the first user and the second users created prior to initiation of the network call;
sending a network call request to a social application server via triggering the start button, the network call request including an identifier of the first user logging in at the first terminal locally and the identifiers of the second users, so that the social application server creates a virtual group, and adds, to the virtual group, the first terminal and second terminals corresponding to the identifiers of the second users accepting call invitations; 
	performing the network call in a call interface for the virtual group, wherein the virtual group is not a contact stored in any of the second terminals and wherein accordingly none of the second users in the virtual group is provided an entrance to reenter the call interface after exiting the network call while the network call is still in session, wherein performing the network call in the call interface includes:
in response to the triggering of the start button, switching the second page of the scenario interface to the call interface; 
displaying, in the call interface, a minimize button; and

deleting one of the second users from the virtual group when the one of the second users sends an exiting request to the social application server; and
deleting the virtual group from the social application server when a quantity of remaining users in the virtual group is less than a preset threshold.


Claim 11.  (Currently Amended) 	A first terminal, comprising a processor, and a memory, the memory storing program code, and the processor being configured to call the program code to perform the following operations:
displaying a scenario interface for a social application group that a first user has joined, the social application group including multiple user identifiers;
displaying, in a first page of the scenario interface, a multi-person call button; 
in response to triggering of the multi-person call button, switching the first page of the scenario interface to a second page of the scenario interface;
displaying, in the second page of the scenario interface, the first list of user identifiers when an instruction for initiating a specified call is received in the scenario interface;
determining, according to a selection operation in the first list of user identifiers, identifiers of second users to be invited;
concurrently displaying, in the second page of the scenario interface, the first list of user identifiers including the identifiers of the second users as selected and an identifier of another user not selected, and a start button, wherein the start button 
sending a network call request to a social application server via triggering the start button, the network call request including an identifier of the first user logging in at the first terminal locally and the identifiers of the second users, so that the social application server creates a virtual group, and adds, to the virtual group, the first terminal and second terminals corresponding to the identifiers of the second users accepting call invitations;
performing the network call in a call interface for the virtual group, wherein the virtual group is not a contact stored in any of the second terminals and wherein accordingly none of the second users in the virtual group is provided an entrance to reenter the call interface after exiting the network call while the network call is still in session, wherein performing the network call in the call interface includes:
in response to the triggering of the start button, switching the second page of the scenario interface to the call interface; 
displaying, in the call interface, a minimize button; and
upon triggering of the minimize button, displaying at least a portion of the scenario interface and at least a portion of the call interface;
deleting one of the second users from the virtual group when the one of the second users sends an exiting request to the social application server; and
deleting the virtual group from the social application server when a quantity of remaining users in the virtual group is less than a preset threshold.

Claim 26. (Currently Amended)	A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor of a first terminal to perform:
displaying a scenario interface for a social application group that a first user has joined, the social application group including a first list of user identifiers;
displaying in a first page of the scenario interface, a multi-person call button; 
in response to triggering of the multi-person call button, switching the first page of the scenario interface to a second page of the scenario interface;
displaying, in the second page of the scenario interface, the first list of user identifiers when an instruction for initiating a specified call is received in the scenario interface;
determining, according to a selection operation in the first list of user identifiers, identifiers of second users to be invited;
concurrently displaying, in the second page of the scenario interface, the first list of user identifiers including the identifiers of the second users as selected and an identifier of another user not selected, and a start button, wherein the start button upon being triggered is to directly initiate a network call among the first user and the second users, without needing to have another social application group including only the first user and the second users created prior to initiation of the network call;
sending a network call request to a social application server via triggering the start button, the network call request including an identifier of the first user logging in at the first terminal locally and the identifiers of the second users, so that the social 
	performing the network call in a call interface for the virtual group, wherein the virtual group is not a contact stored in any of the second terminals and wherein accordingly none of the second users in the virtual group is provided an entrance to reenter the call interface after exiting the network call while the network call is still in session, wherein performing the network call in the call interface includes:
in response to the triggering of the start button, switching the second page of the scenario interface to the call interface; 
displaying, in the call interface, a minimize button; and
upon triggering of the minimize button, displaying at least a portion of the scenario interface and at least a portion of the call interface;
deleting one of the second users from the virtual group when the one of the second users sends an exiting request to the social application server; and
deleting the virtual group from the social application server when a quantity of remaining users in the virtual group is less than a preset threshold.


The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 01/20/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11, and 26 when taken in the context of the claims as a whole.  Specifically, the combination wherein displaying, in the second page of the scenario interface, the first list of user identifiers when an instruction for initiating a specified call is received in the scenario interface; determining, according to a selection operation in the first list of user identifiers, identifiers of second users to be invited; concurrently displaying, in the second page of the scenario interface, both the first list of user identifiers including the identifiers of the second users as selected, an identifier of another user not selected, and a start button, wherein the start button upon being triggered is to directly initiate a network call among the first user and the second users, without needing to have another social application group including only the first user and the second users created prior to initiation of the network call; sending a network call request to a social application server via triggering the start button, the network call request including an identifier of the first user logging in at the first terminal locally and the identifiers of the second users, so that the social application server creates a virtual group, and adds, to the virtual group, the first terminal and second terminals corresponding to the identifiers of the second users accepting call invitations; performing the network call in a call interface for the virtual group, wherein the virtual group is not a contact stored in any of the second terminals and wherein accordingly none of the second users in the virtual group is provided an entrance to reenter the call interface after exiting the network call while the network call is still in session, wherein performing the network call in the call interface includes: in response to the triggering of the start button, switching the second page of the scenario interface to the call interface; displaying, in the call interface, a minimize button; and upon triggering of the minimize 
At best, the prior arts of record specifically, Zhang et al. (EP 2922004 A1) teaches: a network call method displaying a scenario interface for a social application group that a first user has joined the social application group including a first list of user identifiers, the user selects other group members who needs to be invited from the member list and after confirmation, the client sends the creating request containing the group identifier, the client and the invited other clients to the server; the server send invite information for inviting other members; the server creates the target subgroup (i.e., virtual group) corresponding to the member list after other clients accepts invitation; performing the network call in a call interface for the virtual group; deleting one of the second users from the virtual group when the one of the second users sends an exiting request to the social application server; in response to triggering of the multi-person call button, switching the first page of the scenario interface to the second page of the scenario interface; and displaying, in the second page of the scenario interface, the first list of user identifiers including the identifiers of the second users selected and an identifier of another user not selected, wherein the start button is displayed in the second page of the scenario interface (see [0032]-[0034], [0046], [0050]-[0051], [0055]-[0056], figs. 4B, 4E, 4H); Turcanu (US 2006/0128411 A1) teaches: initiate a network call among the first user and the second users, without needing to have another social application group including only the first user and the second users created prior to initiation of the network call and the virtual group is not a contact stored in any of the second terminals and wherein accordingly none of the second users in the virtual group 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11, and 26 as a whole.

Thus, claims 1, 5-9, 11, 15-21, 24, and 26 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30am - 2:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/R.K./Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143